DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6,8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ting (9,991,200).
As to claim 1, figures 18-19, Ting discloses:
1. A method, comprising: forming a lower metal line 104 within dielectric material 102; forming a first material (see markup fig 19) above the lower metal line 104; forming an upper dielectric material 202 over the first material; forming a plurality of upper metal lines (see markup fig 19 with metal layers)  over the upper dielectric material 202; etching (step 1832 in fig 18) the upper dielectric material 202 to expose the first material; removing the first material to form a first airgap 1902 above the lower metal line 104 ; and forming another dielectric 

    PNG
    media_image1.png
    647
    706
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    471
    747
    media_image2.png
    Greyscale


As to claim 2, figures 18-19, Ting discloses:
2. The method of claim 1, further comprising forming a recess in the lower metal line and filling the recess with the first material above the lower metal.  

    PNG
    media_image3.png
    657
    712
    media_image3.png
    Greyscale


As to claim 3, figures 18-19, Ting discloses:
3. The method of claim 1, further comprising forming a recess in the lower metal line and depositing the first material in the recess.  

As to claim 4, figures 18-19, Ting discloses:
4. The method of claim 3, further comprising forming material on the side of the first material, which has a selective etchability to the first material.  The barrier layer adjacent to the metal layer 104 are different materials which have different etchability property.

As to claim 5, figures 18-19, Ting discloses:
5. The method of claim 4, wherein the material protects the dielectric material during the forming of the first airgap 1902.  

As to claim 6, figures 18-19, Ting discloses:
6. The method of claim 3, further comprising forming a second airgap 1902 (the drawing in fig 19 shows a partial view.  The device has more than one airgap) by a pinch off process during the deposition of the another dielectric material 302.  



8. The method of claim 1, wherein the lower metal line 104 and the plurality of upper metal lines 414, 424 are composed of one of copper and ruthenium. 

As to claim 9, figures 18-19, Ting discloses: 
9. The method of claim 1, wherein the upper dielectric material 202 is in direct contact with sidewalls of the plurality of upper metal lines 414, 424 .  

As to claim 10, figures 18-19, Ting discloses:
10. The method of claim 9, wherein the upper dielectric material 202 is formed to seal sidewalls and a top surface of the first airgap 1902.  
Allowable Subject Matter
Claims 7,11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su (2011/0198757) discloses a device having airgaps.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813